DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Response to Election/Restriction filed on 7 January 2021.
Claims 1 – 4, 6 – 15, 18 and 20 – 21 are pending and examined below. The Examiner acknowledges that claims 5, 16 – 17 and 19 are cancelled by Applicant. 
	
Election/Restrictions
In the Applicant’s Response to Election/Restriction filed 7 January 2021, Applicant traverses the requirement for restriction and argues the restriction requirement presented in the mailing on November 16, 2020, was improperly made under the unity of invention standard under 35 U.S.C. § 372 for a national stage application filed pursuant to 35 U.S.C. § 371 from an international application. The Examiner finds Applicant’s argument persuasive and withdraws the requirement for restriction.

Priority
Applicant’s claim for the benefit of a prior-filed application, US 62/793,811 filed 17 January 2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 January 2020 and 18 June 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to for the following reason(s):
All figures in Applicant’s Detailed Drawings are objected to under 37 CFR 1.84(l) and 37 CFR 1.84(p) due to reference characters being handwritten.  37 CFR 1.84(l) states every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined and the weight of all lines and letters must be heavy enough to permit adequate reproduction.  Due to differing fonts of each handwritten reference character and varying pressures of the hand when writing the handwritten reference characters, handwritten reference characters are not uniformly thick and well defined to permit adequate reproduction.  In addition, 37 CFR 1.84(p) states reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible.  Handwritten reference characters, due to the differing fonts of each handwritten reference characters, may not be plain and legible and can be misinterpreted.  Thus, Applicant is required to amend the handwritten reference characters in accordance to 37 CFR 1.84(l) and 37 CFR 1.84(p).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Specification
The following guidelines illustrate the preferred layout for the Specification of a utility application. These guidelines are suggested for the Applicant’s use.
As provided in 37 CFR 1.77(b), the Specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

In accordance to 37 CFR 1.52(b)(2), the spacing of the lines of the Specification should be 1 1/2 or double spaced.  This includes spacing between titles and proceeding/succeeding paragraphs.  Correction is required.

The abstract of the disclosure is objected to because the paragraph number [0140] should be omitted from the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 10 and 12 objected to because of the following informalities:  
Regarding claim 10 and claim 12, the limitation “the outer sleeves” in line 7 and line 14, respectively, should read “the outer sleeve”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 4, 6 – 15, 18 and 20 – 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Please note any interpretations or suggestions made by the Examiner in response to a rejection of a limitation under 35 USC § 112 is to continue prosecution and is intended 

Regarding claim 1, the limitation “an attachment, the attachment including a driver, a base, and a guide” in line 8, specifically, the limitation “an attachment”, is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “an attachment” in claim 1, line 6, or the limitation refers to a new attachment not previously recited.  For the purpose of compact prosecution, the Examiner interprets the limitation “an attachment, the attachment including a driver, a base, and a guide” to mean “the attachment including a driver, a base, and a guide” wherein the limitation “the attachment” refers to previously recited “an attachment” in claim 1, line 6.

Regarding claim 1, the limitation “base” in line 8 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “a base” in claim 1, line 8, or the limitation refers to a new base not previously recited.  For the purpose of compact prosecution, the Examiner interprets the limitation “base” to mean “the base” referring to previously recited “a base” in claim 1, line 8.

Regarding claim 2, the limitation “the bumper disposed in front of the piston” in line 2 is indefinite because the claim does not define a front of the piston thus the limitation is ambiguous as to what portion of the piston is the front of the piston and is further ambiguous as to where the bumper is disposed. For the purpose of compact prosecution, the Examiner interprets the limitation “the bumper disposed in front of the piston” to mean 

Regarding claim 4, the limitation “in response to the cyclical provision and exhaust of a gas in front of and behind the piston” in lines 2 – 3 is indefinite because the limitation “the cyclical provision and exhaust” lacks antecedent basis and the claim does not define a front or a behind of the piston thus the limitation is ambiguous as to what portion of the piston is the front of the piston and what portion of the piston is the behind of the piston and is further ambiguous as to where the exhaust of the gas is applied.  For purposes of compact prosecution, the Examiner interprets the limitation “in response to the cyclical provision and exhaust of a gas in front of and behind the piston” to mean “in response to cyclically providing and exhausting a gas to a first end of the piston and a second end of the piston”. 

Regarding claim 7, the limitation “a fastener” in line 2 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “a fastener” in claim 1, line 13, or the limitation refers to a new fastener not previously recited.  For 

Regarding claim 8, the limitation “the guide recedes backward over the driver” in line 2 is indefinite because the limitation assumes an orientation not defined in the claims thus the limitation is ambiguous as to what direction backward is.  For purposes of compact prosecution, the Examiner interprets the limitation “the guide recedes backward over the driver” to mean “the guide recedes over the driver”.

Regarding claim 8, the limitation “a fastener” in line 2 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “a fastener” in claim 1, line 13, or the limitation refers to a new fastener not previously recited.  For purposes of compact prosecution, the Examiner interprets the limitation “a fastener” to mean “the fastener” referring to previously recited “a fastener” in claim 1, line 13.

Regarding claim 9, the limitation “a fastener” in line 2 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “a fastener” in claim 1, line 13, or the limitation refers to a new fastener not previously recited.  For purposes of compact prosecution, the Examiner interprets the limitation “a fastener” to mean “the fastener” referring to previously recited “a fastener” in claim 1, line 13.

Regarding claim 12, the limitation “in response to the cyclical application of a gas into the interior on opposed sides of the piston” in line 4 is indefinite because the limitation 

Regarding claim 12, the limitation “the bumper … disposed in front of the piston” in line 5 is indefinite because the claim does not define a front of the piston thus the limitation is ambiguous as to what portion of the piston is the front of the piston and is further ambiguous as to where the bumper is disposed. For the purpose of compact prosecution, the Examiner interprets the limitation “the bumper … disposed in front of the piston” to mean “the bumper … disposed at a first end of the piston”. 

Regarding claim 12, the limitation “an attachment including an engagement portion” in line 17, specifically, the limitation “an attachment”, is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “an attachment” in claim 12, line 9, or the limitation refers to a new attachment not previously recited.  For the purpose of compact prosecution, the Examiner interprets the limitation “an attachment including a driver, a base, and a guide” to mean “the attachment including an engagement portion” wherein the limitation “the attachment” refers to previously recited “an attachment” in claim 12, line 9.

Regarding claim 18, the limitation “in response to the cyclical application of a gas into the interior on opposed sides of the piston” in line 4 is indefinite because the limitation 

Regarding claim 18, the limitation “the bumper … disposed in front of the piston” in line 5 is indefinite because the claim does not define a front of the piston thus the limitation is ambiguous as to what portion of the piston is the front of the piston and is further ambiguous as to where the bumper is disposed. For the purpose of compact prosecution, the Examiner interprets the limitation “the bumper … disposed in front of the piston” to mean “the bumper … disposed at a first end of the piston”.  

Regarding claim 18, the limitation “an attachment” in line 11 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “an attachment” in claim 18, line 9, or the limitation refers to a new attachment not previously recited.  For the purpose of compact prosecution, the Examiner interprets the limitation “an attachment” to mean “the attachment” referring to previously recited “an attachment” in claim 18, line 9.

Regarding claim 18, the limitation “base” in line 12 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “a base” in claim 18, line 12, or the limitation refers to a new base not previously recited.  For the purpose 

Regarding claim 21, the limitation “an attachment” in lines 1 – 2 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “an attachment” in claim 18, line 9, or the limitation refers to a new attachment not previously recited.  For purposes of compact prosecution, the Examiner interprets the limitation “an attachment” to mean a new attachment not previously recited.  This rationale is because paragraph [0016] of Applicant’s Specification describes an attachment for holding and guiding fasteners as claimed in claim 18, upon which claim 21 depends, as different than an attachment for processing a working surface as claimed in claim 21.  Moreover, no examples are given in Applicant’s Specification of an attachment having both the function of holding and guiding fasteners and of processing a working surface as defined in Applicant’s Specification.  Thus, the Examiner interprets the attachment for processing a working surface as a different attachment than the attachment for holding and guiding fasteners.  If Applicant wants to further differentiate the attachment claimed in claim 21 and the attachment claimed in claim 18, the Examiner suggests wording such as “an alternate attachment” clearly differentiating the attachment claimed in claim 21 from the attachment claimed in claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


[AltContent: textbox (C)][AltContent: arrow]
    PNG
    media_image1.png
    409
    345
    media_image1.png
    Greyscale
[AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (Wenger (U.S. 2,470,385) – Annotated fig. 1)]Claims 1, 4, 6 and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger (US 2,470,385), in view of Steigauf (US 4,519,536).

Regarding claim 1, Wenger discloses a multi-stroke powered safety hammer system comprising: 
a hammer (9, 19, 20, fig. 1) including a body (9, fig. 1) having opposed front and rear ends (A, B, annotated fig. 1), a cylinder (19, fig. 1) within the body (9), and a piston (20, fig. 1) carried in the cylinder (19) for reciprocal movement between the front and rear ends (col. 2, ll. 30 – 32); 
a quick-connect coupling mount (14, 18, 30, 32, 35, 38, figs. 2, 3) on the hammer (9, 19, 20), the mount including an inner barrel (14, fig. 1) bounding a hollow interior (18, 
the attachment (50) including a driver (52, 53, fig. 1) and a base (C, 51, annotated fig. 1), wherein the driver (52, 53) and the base (C, 51) cooperate to form an engagement portion (C, 52, 53, annotated fig. 1; flange C cooperates or connects with inner end 52 to form peripheral groove 53) applicable to the quick-connect coupling mount (14, 18, 30, 32, 35, 38), such that when the engagement portion (C, 52, 53) is applied to the quick-connect coupling mount (14, 18, 30, 32, 35, 38) and the hammer (9, 19, 20) is operated, the piston (20) reciprocates to impact the engagement portion (C, 52, 53 – specifically 53) (col. 3, l. 62 – col. 4, l. 30 describes when inner end 52 of tool 50 is inserted in bore 18, quick-connect coupling mount 14, 18, 30, 32, 35, 38 is manipulated such that detent ball 32 engages peripheral groove 53 locking tool 50 to hammer 9, 19, 20 wherein activation of hammer 9, 19, 20 cause piston 20 to reciprocally impact tool 50 at inner end 52).

Wenger does not explicitly disclose the attachment is for holding and guiding fasteners during operation of the hammer; the attachment includes a guide, and the guide 
However, Steigauf teaches the attachment (10, fig. 1) is for holding and guiding fasteners (68, fig. 5) during operation of the hammer (12, fig. 1) (col. 1, ll. 62 – 66); the attachment (10) includes a guide (26, 40, fig. 5), and the guide (26, 40) is a sleeve fit over the driver (14, fig. 5 – specifically portion 22 of driver 14) to hold a fastener (68) applied therein in front of the driver (14), the guide (26, 40) so fit for axial movement on the driver (14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the multi-stroke powered hammer system, as disclosed by Wenger, with the attachment is for holding and guiding fasteners during operation of the hammer; the attachment includes a guide, and the guide is a sleeve fit over the driver to hold a fastener applied therein in front of the driver, the guide so fit for axial movement on the driver, as taught by Steigauf, with the motivation to provide an impact hammer to drive a fastener in a location where it is not possible to hold the fastener in position with one hand and, using an ordinary hammer, drive the fastener home using the other hand (abstract, ll. 1 – 4).  Please note that Wenger discloses tool 50, specifically work-engaging end 51, can be various types of fabricating tools and work-engaging end 51 can have any suitable form (col. 3, ll. 50 – 56) thus Wenger suggests the use of different tools with different work-engaging ends in conjunction with the hammer and the quick-connect coupling assembly.

Regarding claim 4, Wenger, as modified by Steigauf, discloses the invention as recited in claim 1.
Wenger further discloses when the hammer (9, 19, 20, fig. 1) is operated, the piston (20, fig. 1) reciprocates in the cylinder (19, fig. 1) in response to cyclically providing and exhausting a gas to a first end of the piston and a second end of the piston (col. 2, l. 33 – col. 3, l. 2 describes reciprocating the hammer member 20 by means of compressed gas (air) on suitable shoulders of hammer member 20 cyclically provided via the peripheral groove 21 and exhausted wherein the Examiner deems suitable shoulders of hammer member 20 as the first end of the hammer member and the second end of the hammer member).
	
Regarding claim 6, Wenger, as modified by Steigauf, discloses the invention as recited in claim 1.
Wenger further discloses the engagement portion (C, 52, 53, annotated fig. 1) includes: a rear end (52, fig. 1) of the driver (52, 53, fig. 1); a flange (C, annotated fig. 1) on the base (C, 51, annotated fig. 1) having an outer diameter (annotated fig. 1 shows an outer diameter of flange C); a rear portion (53, fig. 1) of the driver (53, fig. 1) extending between the flange (C) and the rear end (52), the rear portion (52, 53) having an outer diameter less than the flange (C) (best shown in fig. 1); and the outer diameter of the flange (C) is more than an inner diameter within the mount (14, 18, 30, 32, 35, 38, figs. 2, 3) (col. 3, ll. 6 – 8 describes locking balls 32 having a greater diameter than the thickness of the annular walls of sleeve portion 14 wherein when mount 14, 18, 30, 32, 35, 38 is in 

    PNG
    media_image3.png
    221
    591
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    253
    600
    media_image4.png
    Greyscale
[AltContent: textbox (Steigauf (US 4,519,536) – Annotated figs. 1 and 5)]


Regarding claim 8, Wenger, as modified by Steigauf, discloses the invention as recited in claim 1.
Wenger does not explicitly disclose the guide recedes over the driver when the hammer is operated to drive the fastener.
However, Steigauf teaches the guide (26, 40, fig. 5) recedes over the driver (14, fig. 5) when the hammer (12, fig. 1) is operated to drive the fastener (68, fig. 5) (figs. 3, 5 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the multi-stroke powered hammer system, as disclosed by Wenger, as modified by Steigauf, with the guide recedes over the driver when the hammer is operated to drive the fastener, as taught by Steigauf, with the motivation to trigger a release of the fastener within the guide so that the fastener can be driven into a location (col. 6, ll. 48 – 62).

Regarding claim 9, Wenger, as modified by Steigauf, discloses the invention as recited in claim 1.
Wenger does not explicitly disclose when the fastener is applied to the attachment for driving into a working surface, the guide surrounds the fastener above the working surface during operation of the hammer.
However, Steigauf teaches when the fastener (68, fig. 5) is applied to the attachment (10, fig. 1) for driving into a working surface (67, fig. 5), the guide (26, 40, fig. 5) surrounds the fastener (68) above the working surface (67) during operation of the hammer (12, fig. 1) (figs. 3, 5 – 7 shows as impact hammer 12 is operated to drive fastener 68 into wooden board 67, guide 26, 40 surrounds fastener 68).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the multi-stroke powered hammer system, as disclosed by Wenger, as modified by Steigauf, with when the fastener is applied to the attachment for driving into a working surface, the guide surrounds the 

Regarding claim 10, Wenger, as modified by Steigauf, discloses the invention as recited in claim 1.
Wenger further discloses the engagement assembly (14, 30, 32, 35, 38, figs. 2, 3) comprises: holes (30, fig. 3) formed in the inner barrel (14, fig. 3), and ball bearings (32, fig. 3) carried in the holes (30); an inner surface (36, fig. 3) of the outer sleeve (35, fig. 2), and depressions (38, fig. 2) formed into the outer sleeve (35) from the inner surface (36); a locked condition of the mount (best seen in fig. 3 and described in col. 3, ll. 62 – 71), in which the depressions (38) are offset from the holes (30), and the inner surface (36) of the outer sleeve (35) urges the ball bearings (32) toward the hollow interior (18); and an unlocked condition of the mount (described in col. 4, ll. 31 – 37), in which the depressions (38) are registered with the holes (30), and the ball bearings (32) are free to move into the depressions (38).







Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger (US 2,470,385), in view of Zhang et al. (US 8,317,069 B2), hereinafter Zhang.
[AltContent: textbox (Zhang et al. (US 8,317,069 B2) – Annotated fig. 1)]

Regarding claim 12, Wenger discloses a multi-stroke powered safety hammer system comprising: 
a hammer (9, 19, 20, fig. 1) including a body (9, fig. 1) having opposed front and rear ends (A, B, annotated fig. 1), a cylinder (19, fig. 1) within the body (9) defining an interior (19, fig. 1) in which a piston (20, fig. 1) is carried for reciprocal movement between the front and rear ends (A, B, annotated fig. 1) in response to a cyclical application of a gas into the interior on opposed sides of the piston (20) (col. 2, l. 33 – col. 3, l. 2 describes reciprocating the hammer member 20 by means of compressed gas (air) on suitable shoulders of hammer member 20 cyclically applied via the peripheral groove 21 wherein 
a quick-connect coupling mount (14, 18, 30, 32, 35, 38, figs. 2, 3) secured on the cylinder (19) at the front end (A, annotated fig. 1) of the body (9), the mount (14, 18, 30, 32, 35, 38) including an inner barrel (14, fig. 1) bounding a hollow interior (18, fig. 1), an outer sleeve (35, fig. 1) over the inner barrel (14), and an engagement assembly (14, 30, 32, 35, 38, figs. 2, 3) defined by the inner barrel (14) and the outer sleeve (35) for locking an attachment (50, fig. 1) in the hollow interior (18), wherein the engagement assembly (14, 30, 32, 35, 38) comprises holes (30, fig. 3) formed in the inner barrel (14), ball bearings (32, fig. 3) carried in the holes (30), an inner surface (36, fig. 3) of the outer sleeve (35), and depressions (38, fig. 3) formed into the outer sleeve (35) from the inner surface (36); 
a locked condition of the mount (best seen in fig. 3 and described in col. 3, ll. 62 – 71), in which the depressions (38) are offset from the holes (30), and the inner surface (36) of the outer sleeve (35) urges the ball bearings (32) toward the hollow interior (18); 
an unlocked condition of the mount (described in col. 4, ll. 31 – 37), in which the depressions (38) are registered with the holes (30), and the ball bearings (32) are free to move into the depressions (38); and 
the attachment (50) including an engagement portion (C, 52, 53, annotated fig. 1) including a rear end (52, fig. 1) of the attachment (50), a flange (C, annotated fig. 1) on the attachment (50) having an outer diameter (annotated fig. 1 shows an outer diameter of flange C), a rear portion (53, fig. 1) of the attachment (50) extending between the flange (C) and the rear end (52), the rear portion (53) having an outer diameter less than the 

Wenger does not explicitly disclose a bumper carried in the cylinder and disposed at a first end of the piston between the piston and the cylinder.
However, Zhang teaches a bumper (138, fig. 1) carried in the cylinder (108, fig. 1) and disposed at a first end (W, annotated fig. 1) of the piston (110, fig. 1) between the piston (110) and the cylinder (138).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the multi-stroke powered hammer system, as disclosed by Wenger, with a bumper carried in the cylinder and disposed at a first end of the piston between the piston and the cylinder, as taught by 

Regarding claim 13, Wenger, as modified by Zhang, discloses the invention as recited in claim 12.
Wenger, as modified by Zhang, does not explicitly disclose the bumper has a central bore coaxial to the piston and to the hollow interior of the quick-connect coupling mount.
However, Zhang teaches the bumper (138, fig. 1) has a central bore (X, annotated fig. 1) coaxial to the piston (110, fig. 1) and to a hollow interior (Y, fig. 1) (One having ordinary skill in the art would recognize with the incorporation of the teachings of Zhang with the invention of Wenger, that hollow interior Y of Zhang is an analogous structure to the hollow interior 18 of a quick-connect coupling mount 14, 35, 45, 47 of Wenger; therefore, in the same manner that bumper 138 having central bore X coaxial to hollow interior Y in Zhang, bumper 138 would have central bore X coaxial to bore 18 of quick-connect coupling mount 14, 35, 45, 47 in Wenger, as modified by Zhang).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the multi-stroke powered hammer system, as disclosed by Wenger, as modified by Zhang, with the bumper has a central bore coaxial to the piston and to the hollow interior of the quick-connect coupling mount, as taught by Zhang, with the motivation to provide a shock absorber function for 

Regarding claim 14, Wenger, as modified by Zhang, discloses the invention as recited in claim 12.
Wenger further discloses the attachment (50, fig. 1) includes a shank (51, fig. 1) terminating in a processing implement including one of a scraper, a blade, a punch, a conical tip (fig. 1 shows tool 50 having an end 51 terminating in a conical tip), a chisel, and a chipper.

Claims 2 – 3, 18 and 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger, in view of Steigauf, in further view of Zhang. 

Regarding claim 2, Wenger, as modified by Steigauf, discloses the invention as recited in claim 1.
Wenger, as modified by Steigauf, does not explicitly disclose a bumper in the cylinder, the bumper disposed at a first end of the piston between the piston and the cylinder.
However, Zhang teaches a bumper (138, fig. 1) in the cylinder (108, fig. 1), the bumper (138) disposed at a first end (W, annotated fig. 1) of the piston (110, fig. 1) between the piston (110) and the cylinder (138).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the multi-stroke powered 

Regarding claim 3, Wenger, as modified by Steigauf, discloses the invention as recited in claim 1.
Wenger, as modified by Steigauf, does not explicitly disclose the bumper has a central bore coaxial to the piston and to the hollow interior of the quick-connect coupling mount.
However, Zhang teaches the bumper (138, fig. 1) has a central bore (X, annotated fig. 1) coaxial to the piston (110, fig. 1) and to a hollow interior (Y, fig. 1) (One having ordinary skill in the art would recognize with the incorporation of the teachings of Zhang with the invention of Wenger, as modified by Steigauf, that hollow interior Y of Zhang is an analogous structure to the hollow interior 18 of a quick-connect coupling mount 14, 35, 45, 47 of Wenger, as modified by Steigauf; therefore, in the same manner that bumper 138 having central bore X coaxial to hollow interior Y in Zhang, bumper 138 would have central bore X coaxial to bore 18 of quick-connect coupling mount 14, 35, 45, 47 in Wenger, as modified by Steigauf, as further modified by Zhang).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the multi-stroke powered hammer system, as disclosed by Wenger, as modified by Steigauf, as modified by Zhang, 

Regarding claim 18, Wenger discloses a multi-stroke powered safety hammer system comprising: 
a hammer (9, 19, 20, fig. 1) including a body (9, fig. 1) having opposed front and rear ends (A, B, annotated fig. 1), and a cylinder (19, fig. 1) within the body (9) defining an interior (19, fig. 1) in which a piston (20, fig. 1) is carried for reciprocal movement between the front and rear ends (A, B, annotated fig. 1) in response to a cyclical application of a gas into the interior on opposed sides of the piston (20) (col. 2, l. 33 – col. 3, l. 2 describes reciprocating the hammer member 20 by means of compressed gas (air) on suitable shoulders of hammer member 20 cyclically applied via the peripheral groove 21 wherein the Examiner deems suitable shoulders of hammer member 20 as the opposing sides of the hammer member); 
a quick-connect coupling mount (14, 18, 30, 32, 35, 38, figs. 2, 3) secured on the cylinder (19) at the front end (A, annotated fig. 1) of the body (9), the mount (14, 18, 30, 32, 35, 38) including an inner barrel (14, fig. 1) bounding a hollow interior (18, fig. 1), an outer sleeve (35, fig. 1) over the inner barrel (14), and an engagement assembly (14, 30, 32, 35, 38, figs. 2, 3) defined by the inner barrel (14) and the outer sleeve (35) for locking an attachment (50, fig. 1) in the hollow interior (18); and 


Wenger does not explicitly disclose the attachment is for holding and guiding fasteners during operation of the hammer; the attachment comprising a guide, and the guide is a sleeve fit over the driver to hold a fastener applied therein in front of the driver, the guide so fit for axial movement on the driver.
However, Steigauf teaches the attachment (10, fig. 1) is for holding and guiding fasteners (68, fig. 5) during operation of the hammer (12, fig. 1) (col. 1, ll. 62 – 66); the attachment (10) comprises a guide (26, 40, fig. 5), and the guide (26, 40) is a sleeve fit over the driver (14, fig. 5 – specifically portion 22 of driver 14) to hold a fastener (68) applied therein in front of the driver (14), the guide (26, 40) so fit for axial movement on the driver (14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the multi-stroke powered hammer system, as disclosed by Wenger, with the attachment is for holding and guiding fasteners during operation of the hammer; the attachment comprising a guide, and the guide is a sleeve fit over the driver to hold a fastener applied therein in front of the driver, the guide so fit for axial movement on the driver, as taught by Steigauf, with the motivation to provide an impact hammer to drive a fastener in a location where it is not possible to 

Wenger, as modified by Steigauf, does not explicitly disclose a bumper carried in the cylinder and disposed at a first end of the piston between the piston and the cylinder.
However, Zhang teaches a bumper (138, fig. 1) carried in the cylinder (108, fig. 1) and disposed at a first end (W, annotated fig. 1) of the piston (110, fig. 1) between the piston (110) and the cylinder (138).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the multi-stroke powered hammer system, as disclosed by Wenger, as modified by Steigauf, with a bumper carried in the cylinder and disposed at a first end of the piston between the piston and the cylinder, as taught by Zhang, with the motivation to provide a shock absorber function for the piston and prevent a metal-to-metal contact between the piston and the distal end of the cylinder (col. 6, ll. 58 – 62).

Regarding claim 20, Wenger, as modified by Steigauf, as further modified by Zhang, discloses the invention as recited in claim 18.
Wenger further discloses the engagement portion (C, 52, 53, annotated fig. 1) includes: a rear end (52, fig. 1) of the driver (52, 53, fig. 1); a flange (C, annotated fig. 1) on the base (C, 51, annotated fig. 1) having an outer diameter (annotated fig. 1 shows an outer diameter of flange C); a rear portion (53, fig. 1) of the driver (52, 53, fig. 1) extending between the flange (C) and the rear end (52), the rear portion (53) having an outer 

Regarding claim 21, Wenger, as modified by Zhang, discloses the invention as recited in claim 18.
Wenger further discloses an attachment (50, fig. 1 – an alternate attachment) includes a shank (51, fig. 1) terminating in a processing implement including one of a scraper, a blade, a punch, a conical tip (fig. 1 shows tool 50 having an end 51 terminating in a conical tip), a chisel, and a chipper.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger, in view of Steigauf, in further view of Harris (US 4,316,513).

Regarding claim 7, Wenger, as modified by Steigauf, discloses the invention as recited in claim 1.
Wenger, as modified by Steigauf, does not explicitly disclose a magnet is located in a sidewall of the guide to retain the fastener applied to the guide therein.
However, Harris teaches a magnet (10, fig. 1) is located in a sidewall of the guide (12, fig. 1) to retain the fastener (13, fig. 1) applied to the guide therein (fig. 1 shows nail 
Because both the fastener retaining apparatus of Wenger, as modified by Steigauf, and the fastener retaining apparatus of Harris teach an apparatus to retain a fastener within a guide, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the fastener retaining apparatus of Wenger, as modified by Steigauf, and the fastener retaining apparatus of Harris to achieve the predictable result of retaining the fastener within the guide. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  Please note, one having ordinary skill in the art before the effective filling date of the claimed invention would be motivated to substitute the fastener retaining apparatus of Wenger, as modified by Steigauf, and the fastener retaining apparatus of Harris to have a simpler mechanism to retain the fastener in the guide with fewer moving parts and thus having a lesser likelihood of malfunction.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger, in view of Steigauf, in further view of Benedict (US 8,746,792 B1).

Regarding claim 11, Wenger, as modified by Steigauf, discloses the invention as recited in claim 10.
Wenger, as modified by Steigauf, does not explicitly in the locked condition, the outer sleeve is in an advanced position with respect to the inner barrel; in the unlocked condition, the outer sleeve is in a retracted position with respect to the inner barrel; and 
However, Benedict teaches in the locked condition (as shown in fig. 3 and col. 5, ll. 27 – 34 described as “the first sleeve position”), the outer sleeve (52, fig. 3) is in an advanced position with respect to the inner barrel (26, fig. 3) (fig. 3 shows locking sleeve 52 biased in its forward-most or advance position); in the unlocked condition (col. 5, ll. 34 – 45), the outer sleeve (52) is in a retracted position with respect to the inner barrel (26) (col. 5, ll. 34 – 45 describes locking sleeve is axially moved in rearward or retracted position); and a spring (68, fig. 3)( disposed between the inner barrel (26) and the outer sleeve (52) biases the outer sleeve into the advanced position (col. 5, ll. 46 – 49).
Because both the locking/unlocking apparatus of Wenger, as modified by Steigauf, and the locking/unlocking apparatus of Benedict teach an apparatus to lock/unlock a tool within an impact hammer with the use of detent balls, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the locking/unlocking apparatus of Wenger, as modified by Steigauf, for the locking/unlocking apparatus of Benedict to achieve the predictable result of locking/unlocking a tool within an impact hammer with the use of detent balls. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  Please note, the locking/unlocking apparatus of Wenger, as modified by Steigauf, uses a second set of detent balls to prevent the outer sleeve from rotating in relation to the inner barrel wherein the simpler mechanism of Benedict does not need the second set of detent balls to prevent the outer sleeve from rotating in relation to the inner barrel, thus one having ordinary skill in the art before the effective filling date of the claimed invention would be .  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger, in view of Zhang, in further view of Steigauf.

Regarding claim 15, Wenger, as modified by Zhang, discloses the invention as recited in claim 12.
Wenger, as modified by Zhang, does not explicitly the attachment includes a shank and a hammer head fixed on the shank.
However, Steigauf teaches the attachment (10, fig. 5) includes a shank (14, fig. 5) and a hammer head (22, 24, fig. 5) fixed on the shank (14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the multi-stroke powered hammer system, as disclosed by Wenger, as modified by Zhang, with the attachment includes a shank and a hammer head fixed on the shank, as taught by Steigauf, with the motivation to provide an impact hammer to drive a fastener in a location where it is not possible to hold the fastener in position with one hand and, using an ordinary hammer, drive the fastener home using the other hand (abstract, ll. 1 – 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID G SHUTTY/Examiner, Art Unit 3731   
12 January 2021 

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731